Appellate Case: 21-1211     Document: 010110610060       Date Filed: 11/24/2021     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 24, 2021
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-1211
                                                    (D.C. No. 1:14-CR-00265-PAB-1)
  MICHAEL EUGENE SIMPSON,                                       (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                   _________________________________

       Michael Simpson appeals the district court’s denial of his motion for

 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the

 First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Because the district

 court did not abuse its discretion by considering the factors set forth in 18 U.S.C.

 § 3553(a) without first considering whether Simpson’s circumstances constituted




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-1211    Document: 010110610060        Date Filed: 11/24/2021      Page: 2



 “extraordinary and compelling reasons” for early release, and did not abuse its

 discretion in its analysis of the § 3553(a) factors, we AFFIRM.

    I.      Background

         Simpson was charged with fourteen counts: one count of possession of cocaine

 with intent to distribute, one count of possession of an unregistered destructive

 device, and twelve counts of possessing firearms and ammunition while being a

 prohibited person. See ROA, Vol. 1 at 7–13. The Government dismissed one of the

 firearms counts, and a jury convicted Simpson on the rest. Id. at 15–16. Simpson

 appealed his convictions, and we reversed on all but three counts: possession with

 intent to distribute cocaine, possession of an unregistered destructive device, and one

 of the firearms counts. See id. at 7–9, 64–65. The district court sentenced Simpson

 to 216 months’ imprisonment and 3 years’ supervised release on those remaining

 counts. See id. at 68–71. Simpson is incarcerated at USP Lewisburg and, as of the

 district court’s denial of his motion, he had served less than half of his sentence even

 after considering good time credits. Id. at 125, 129. On February 21, 2021, after

 exhausting all administrative remedies, Simpson filed a motion for compassionate

 release under 18 U.S.C. § 3582(c)(1)(A). Id. at 126–27; see id. at 76. He noted that

 his obesity, asthma, and race, as well as the COVID-19 pandemic and related

 conditions at USP Lewisburg, put him at extremely high risk of suffering

 complications from COVID-19. See id. at 86, 88, 91. The district court denied the

 motion. Id. at 130. Simpson appeals.



                                            2
Appellate Case: 21-1211       Document: 010110610060           Date Filed: 11/24/2021   Page: 3



    II.      Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)

          A court may reduce a term of imprisonment “upon motion of the defendant

 after the defendant has fully exhausted all administrative rights to appeal a failure of

 the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

 days from the receipt of such a request by the warden of the defendant’s facility,

 whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Before reducing a term of

 imprisonment, the district court must first find that “extraordinary and compelling

 reasons warrant such a reduction . . . and that such a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission.” Id. In addition,

 the court may only reduce a term of imprisonment “after considering the factors set

 forth in section 3553(a) to the extent they are applicable . . . .” Id.; see also 18

 U.S.C. § 3582(c)(1)(A). Accordingly, we have held that the plain language of

 § 3582(c)(1)(A) imposes three requirements:

                (1) the district court finds that extraordinary and compelling
                reasons warrant such a reduction;
                (2) the district court finds that such a reduction is consistent
                with applicable policy statements issued by the Sentencing
                Commission; and
                (3) the district court considers the factors set forth in
                § 3553(a), to the extent that they are applicable.
 United States v. McGee, 992 F.3d 1035, 1042 (10th Cir. 2021).

          The district court may deny a motion for compassionate release upon finding

 any one of the three requirements unsatisfied, “without considering the others.”

 United States v. Hald, 8 F.4th 932, 936–37 (10th Cir. 2021). The district court can


                                                 3
Appellate Case: 21-1211     Document: 010110610060         Date Filed: 11/24/2021     Page: 4



 therefore address the § 3553(a) factors before considering whether any facts would

 support a finding of extraordinary and compelling reasons. See id. at 943.

        Under § 3553(a), district courts consider:

        (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant; (2) the need for the sentence imposed—
        (A) to reflect the seriousness of the offense, to promote respect for the
        law, and to provide just punishment for the offense; (B) to afford
        adequate deterrence to criminal conduct; (C) to protect the public from
        further crimes of the defendant; and (D) to provide the defendant with
        needed educational or vocational training, medical care, or other
        correctional treatment in the most effective manner; (3) the kinds of
        sentences available; (4) the kinds of sentence and the sentencing range
        established for . . . the applicable category of offense committed by the
        applicable category of defendant as set forth in the guidelines . . . ;
        (5) any pertinent policy statement . . . ; (6) the need to avoid
        unwarranted sentence disparities . . . ; and (7) the need to provide
        restitution to any victims of the offense.

 18 U.S.C. § 3553(a).

        We review the denial of a motion for sentence reduction under § 3582(c) for

 abuse of discretion. United States v. Mannie, 971 F.3d 1145, 1147–48, 1154–55

 (10th Cir. 2020). Because a sentence has already been imposed, “this court reviews

 not the propriety of the sentence itself, but the propriety of the district court’s grant

 or denial of the motion to reduce the sentence.” Id. at 1155. “A district court abuses

 its discretion when it relies on an incorrect conclusion of law or a clearly erroneous

 finding of fact.” United States v. Piper, 839 F.3d 1261, 1265 (10th Cir. 2016)

 (quoting United States v. Battle, 706 F.3d 1313, 1317 (10th Cir. 2013)).




                                              4
Appellate Case: 21-1211    Document: 010110610060         Date Filed: 11/24/2021      Page: 5



    III.   The District Court Did Not Abuse Its Discretion.

       We agree with the district court that Simpson satisfied § 3582’s exhaustion

 requirement.

       Simpson argues that the district court abused its discretion because (1) it

 should have determined that, in light of the COVID-19 pandemic and conditions at

 USP Lewisburg, his health concerns were extraordinary and compelling reasons for

 release before turning to its § 3553(a) analysis, and (2) it should have balanced the

 § 3553(a) factors against those extraordinary and compelling reasons. Simpson’s

 arguments are unpersuasive.

       The district court did not abuse its discretion in addressing the § 3553(a)

 factors without first addressing the extraordinary and compelling reasons Simpson

 raises. The district court may address the three requirements for compassionate

 release in any order. Hald, 8 F.4th at 936–37. Moreover, if the district court finds

 any requirement not satisfied, it may deny the motion without considering the others.

 Id. The district court followed this approach. Rather than determine whether

 Simpson’s circumstances constituted extraordinary and compelling reasons, it looked

 at the § 3553(a) factors first and found after consideration of those factors that early

 release was not justified. The district court’s approach conformed to this court’s

 precedent and was not an abuse of discretion.

       Neither did the district court abuse its discretion in finding the § 3553(a)

 factors not satisfied. This court has said that “the various facts that would support a

 finding of [extraordinary and compelling] reasons are relevant to the § 3553 analysis.

                                             5
Appellate Case: 21-1211    Document: 010110610060         Date Filed: 11/24/2021    Page: 6



 But to the extent they influence that analysis, it is irrelevant whether those facts meet

 the test of ‘extraordinary and compelling reasons.’” Id. at 943. This court has not

 endorsed the balancing of the § 3553(a) factors against the “extraordinary and

 compelling reasons” alleged as Simpson seems to propose. See Aplt. Br. at 15.

 Rather, we have merely recognized that the same facts that a movant raises as

 extraordinary and compelling reasons can also be relevant in consideration of the

 § 3553(a) factors.

       At any rate, the district court did consider Simpson’s individualized concerns

 regarding his obesity, asthma, and race, as well as broader concerns about conditions

 at USP Lewisburg and the COVID-19 pandemic in general. See ROA, Vol. 1 at 128.

 It also considered the seriousness of Simpson’s offenses, that his offenses included

 possession of not only weapons but also drugs, that he was in possession of multiple

 types of weapons, that Simpson is highly likely to recidivate, and that Simpson had

 served less than half of a lengthy sentence. Id. at 129. The district court also took

 into account his good behavior and his efforts toward self-improvement while

 incarcerated. Id. After considering all these factors, we conclude the district court

 did not abuse its discretion by determining that early release was not supported. The

 serious offenses at issue include possession of drugs and a destructive device.

 Further, Simpson’s track record indicates he may recidivate. If Simpson were

 released now, his sentence would effectively be cut in half. The district court

 concluded that release “would not reflect the seriousness of [Simpson’s] crimes,

 promote respect for the law, provide just punishment for the offense, or afford

                                             6
Appellate Case: 21-1211    Document: 010110610060         Date Filed: 11/24/2021    Page: 7



 adequate deterrence to criminal conduct.” ROA, Vol. 1 at 129. In reviewing the

 district court’s consideration of the relevant § 3553(a) factors, “[w]e are not left with

 a definite and firm conviction that the district court made a clear error of judgment or

 exceeded the bounds of permissible choice in the circumstances.” Hald, 8 F.4th at

 950.

    IV.    Conclusion

        The district court did not abuse its discretion in denying Simpson’s motion

 based solely on its consideration of the § 3553(a) factors, nor did it abuse its

 discretion in applying the § 3553(a) factors. We AFFIRM.


                                             Entered for the Court


                                             Mary Beck Briscoe
                                             Circuit Judge




                                             7